United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1277
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Jesse Jay Walker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: March 14, 2016
                               Filed: June 2, 2016
                                 [Unpublished]
                                 ____________

Before MURPHY, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Jesse Jay Walker appeals from his conviction and sentence for being a felon
in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He
challenges the district court's1 imposition of a four-level increase under United States
Sentencing Guidelines (U.S.S.G.) § 2K2.1(b)(6)(B) for possessing a firearm in
connection with another felony offense. We affirm.

       On February 1, 2014, an individual contacted Des Moines law enforcement
officials complaining that Walker pointed a gun at him, screamed, and threatened to
kill him. After locating Walker that same day, officers arrested him for a probation
violation. During the arrest, officers found a loaded .22 caliber pistol on the front
passenger seat of the car Walker was driving. Walker was charged with, and pleaded
guilty to, being a felon in possession of a firearm.

       At sentencing, Walker challenged whether he was subject to the suggested
four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for possessing the firearm
in connection with another felony. The district court, relying on United States v.
Walker, 771 F.3d 449 (8th Cir. 2014), cert. denied, 135 S. Ct. 1538 (2015),2
concluded Walker possessed the gun in connection with the Iowa offense of carrying
weapons, Iowa Code § 724.4(1), and applied the four-level enhancement. The district
court sentenced Walker to seventy-seven months' imprisonment, the low end of the
Guidelines' range. The court also reviewed the 18 U.S.C. § 3553(a) factors,
highlighted no less than ten of Walker's previous criminal charges and proceedings,
and stated that even had the court not imposed the four-level increase seventy-seven
months would still have been an appropriate sentence given "the aggravated form of
the offense, [and] the criminal history involving lengthy history of assaultive and




      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
      2
      A presumably unrelated defendant that only shares Jesse's last name by
happenstance.

                                          -2-
other behavior." We review the district court's interpretation and application of the
Guidelines de novo. United States v. Jackson, 633 F.3d 703, 705 (8th Cir. 2011).

        On appeal, Walker renews his challenge to the imposition of the four-level
enhancement under U.S.S.G. § 2K2.1(b)(6)(B), and argues Walker does not control
this case and was wrongly decided. His arguments are unavailing, however, given
this circuit's determinations in Walker, and more recently United States v. Boots, 816
F.3d 971, 975 (8th Cir. 2016), where we held that when a defendant is convicted of
being a felon in possession of a firearm in a manner that also violates Iowa Code §
724.4(1), he possesses the firearm in connection with another felony offense for
purposes of the four-level enhancement in U.S.S.G. § 2K2.1(b)(6)(B). Walker, 771
F.3d at 452-53; Boots, 816 F.3d at 975. "It is a cardinal rule in [this] circuit that one
panel is bound by the decision of a prior panel." Owsley v. Luebbers, 281 F.3d 687,
690 (8th Cir. 2002) (per curiam). Accordingly, we affirm.
                         ______________________________




                                          -3-